01/20/2021



                              Supreme Court No. 20-0540                    Case Number: DA 20-0540




                LYNN MEHRING, FKA LYNN M. SANDEFER,
                                   Plaintiff/Appellee

                                       vs.

          JEFFREY A. GOUDREAU AND LINDSAY B. GOUDREAU,
                                Defendants/Appellants.


     ON APPEAL FROM THE ELEVENTH JUDICIAL DISTRICT COURT,
         FLATHEAD COUNTY, HON. AMY P. EDDY, PRESIDING
              Flathead County Cause No. DV-19-1039(A)
                   Order Granting Extension of Time

      Upon consideration of Defendants and Appellants’ motion for a 30-
day extension of time, and good cause appearing therefor,
      IT IS HEREBY ORDERED that Defendants and Appellants are
granted an extension of time up to and including February 18, 2021, within
which to prepare, serve, and file their opening brief.




                                                               Electronically signed by:
                                                                  Bowen Greenwood
                                                              Clerk of the Supreme Court
                                                                   January 20 2021